Name: 2009/786/EC: Commission Decision of 26 October 2009 releasing the United Kingdom from certain obligations to apply Council Directive 66/402/EEC in respect of Avena strigosa Schreb. (notified under document C(2009) 8038) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  marketing;  plant product;  means of agricultural production;  Europe
 Date Published: 2009-10-28

 28.10.2009 EN Official Journal of the European Union L 281/5 COMMISSION DECISION of 26 October 2009 releasing the United Kingdom from certain obligations to apply Council Directive 66/402/EEC in respect of Avena strigosa Schreb. (notified under document C(2009) 8038) (Only the English text is authentic) (Text with EEA relevance) (2009/786/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), and in particular Article 23a thereof, Having regard to the request submitted by the United Kingdom, Whereas: (1) Under Directive 66/402/EEC the Commission may, subject to certain conditions, release a Member State from obligations for the marketing of cereal seed set out in that Directive. (2) The United Kingdom has applied for release from their obligations in respect of Avena strigosa Schreb. (3) The seed of that species is not normally reproduced or marketed in the United Kingdom. In addition, the growing of Avena strigosa Schreb. is of minimum economic importance in the abovementioned country. (4) As long as those conditions remain, the relevant Member State should be released from the obligation to apply the provision of Directive 66/402/EEC to the material in question. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The United Kingdom is released from the obligation to apply Directive 66/402/EEC, with the exception of Article 14(1), to the species of Avena strigosa Schreb. Article 2 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 26 October 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ 125, 11.7.1966, p. 2309/66.